DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed adhesive comprising bark that has been pulverized without extracting tannin and without delignification to the extent that cellulose fibers are extracted.  The closest prior art is Nair et al. (Carbohydrates Polymers 134 2015, 258-266).  Nair et al. teaches cellulose nanofibers from pine bark (Abstract) that can be used in material science applications (Introduction).   However, Nair et al. teaches an extraction step in hot water that would extract tannins from the bark material (Section 2.2).  Nair et al. additionally teaches an optional delignification step (Section 2.3).  There is no indication that omitting the extraction step of Nair et al. would improve the properties of the fiber of the resultant adhesive, or indication that the pulverization step would be effective on a non-extracted bark material.  As such, it would not have been obvious to a person having ordinary skill in the art to have prepared the claimed bark material and to have added the bark material to an adhesive as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767